Title: From Thomas Jefferson to George Sullivan, 8 February 1809
From: Jefferson, Thomas
To: Sullivan, George,Sullivan, John L.


                  
                     Gentlemen 
                     
                     Washington Feb. 8. 09.
                  
                  I have duly recieved your letter of the 2d. desiring permission to have a machine for spinning wool, cotton & flax, invented in Paris, brought in the public vessel now about to sail from New York for France. in consideration of the public utility of introducing such a machine, the Secretary of the Treasury will give notice to the captain at New York that he is permitted to bring it. as the freight Etc will be his private concern, it will be necessary for you to make your own arrangements with him.
                  When you shall have recieved the machine & satisfied yourselves of it’s merit by experience if you can recollect such a request you would oblige me by dropping a line to me at Monticello, near Milton, Virga giving such details of it’s performance, simplicity, price Etc as shall be convenient to you. I salute you with respect.
                  
                     Th: Jefferson 
                     
                  
               